NO.    82-328

                     I N THE SUPREME COURT O THE STATE O F M N A A
                                            F               OTN

                                                    1983




I N THE MATTER O T E ESTATE O
                F H          F
CHARLES DeTIENNE, Deceased.




Appeal from:       D i s t r i c t Court of t h e F i f t e e n t h J u d i c i a l D i s t r i c t ,
                   I n and f o r t h e County o f R o o s e v e l t
                   H o n o r a b l e M. James S o r t e , J u d g e p r e s i d i n g .

C o u n s e l o f Record:

           For Appellant:

                 Garden, McCann & S c h u s t e r , Wolf P o i n t , Montana
                 G e r a r d M. S c h u s t e r , Wolf P o i n t , Montana

           F o r Respondent :

                M c I n t e e & Whisenand, W i l l i s t o n , N o r t h Dakota



                                                 S u b m i t t e d on b r i e f s : December 9 , 1982
                                                                    Decided:        J a n u a r y 29, 1983


Filed:      JAi\I 2 0 1983




                                                     - -
                                                      -
                                            -     Clerk
Mr. J u s t i c e John           Conway H a r r i s o n          delivered              t h e O p i n i o n of       the
Court.

      Petitioners/appellants                        filed        a     petition           for     an        order     of

d i s t r i b u t i o n i n i n t e s t a c y nunc p r o t u n c i n t h e D i s t r i c t C o u r t of
the     Fifteenth         Judicial             District              in     and      for      the        County       of
Roosevelt.          The p e t i t i o n was h e a r d o n J u n e 1 4 , 1 9 8 2 , and o n J u l y

8,    1982,      the     District             Court       ordered           the     petition           be      denied.
P e t i t i o n e r s appeal.
       Elvina       predeceased               her    father,              Charles        DeTienne           who    died

i n t e s t a t e i n 1945.         C h a r l e s D e T i e n n e l s e s t a t e , comprised of                     the
family       farm,      was       distributed               to       the      six       surviving             DeTienne

children.           N e i t h e r E l v i n a n o r h e r h e i r s were m e n t i o n e d                      i n the
i n t e s t a c y proceedings.                 Shortly a f t e r            the     e s t a t e was           settled,
Young D e T i e n n e p u r c h a s e d t h e i n t e r e s t s of t h e r e m a i n i n g D e T i e n n e
children at a public auction.                              Young D e T i e n n e s o l d a small por-

t i o n of    the     farm land           i n 1 9 4 5 and worked                   t h e r e s t of           t h e land
u n t i l he r e t i r e d .      Upon h i s r e t i r e m e n t he s o l d t h e f a r m l a n d t o
h i s three children.

      On     March      11, 1 9 8 2 ,          Elvina        Brenden's            heirs         petitioned           the
D i s t r i c t C o u r t f o r o r d e r of             distribution             i n i n t e s t a c y nunc p r o
tunc.        Petitioners           claim t h e d e c r e e of                 d i s t r i b u t i o n of       Charles

DeTiennels          estate         "mistakenly               excludes             the      heirs         of      Elvina

DeTienne B r e n d e n l s b e n e f i c i a r i e s            of     said estate,"              and         t h a t the
m i s t a k e was d i s c o v e r e d J u l y 7, 1 9 8 1 .                 The D i s t r i c t C o u r t d e n i e d

the petition.            P e t i t i o n e r s appeal.
      The s u b s t a n c e of          the    i s s u e s r a i s e d o n a p p e a l is w h e t h e r t h e
District        Court e r r e d         i n denying              the      petition          for     an      order     of

d i s t r i b u t i o n i n i n t e s t a c y nunc p r o t u n c .
      The s t a t u t e i n e f f e c t             at    the     t i m e of        t h e d i s t r i b u t i o n was
s e c t i o n 91-3516    ,     R.C.M.     1947.           The s e c t i o n s t a t e s :


               " ...         t h e c o u r t may, upon m o t i o n of a n y p a r t y
               i n t e r e s t e d , or upon i t s own m o t i o n , w i t h i n
               s i x t y d a y s - t e r t h e - e n d i t i o n - -d e c r e e -
                                    af
                                     -           r               of the                 15
               cases - -e r t e n c e , or w i t h i n s i x t y d a y s
                            of inadv
               a f t e r t h e d i s c o v e r y of t h e f a c t s c o n s t i t u t i n g
               t h e f r a u d , r e o p e n or s e t a s i d e a n y d e c r e e of
               a n y s e t t l e m e n t on t h e g r o u n d s o f i n a d v e r t e n c e
               o r f r a u d . " (Emphasis s u p p l i e d . )
Here,       petitioners           have         claimed      the      distribution           of    Charles
DeTiennels          estate,        "mistakenly             excludes       the     heirs      of    Elvina

DeTienne."           To r e s t upon a claim o f m i s t a k e , a p e t i t i o n m u s t be

filed within            s i x t y days         after     the    rendition        of   the    decree       to
c o m p l y w i t h t h e e f f e c t i v e s t a t u t e , s e c t i o n 91-3516,       R.C.M.      1947.
Here, t h e d e c r e e was e n t e r e d i n 1 9 4 5 w h i l e t h e p e t i t i o n was f i l e d

i n 1981, n e a r l y t h i r t y - s i x       y e a r s beyond t h e s t a t u t o r y t i m e l i m i t .
The D i s t r i c t C o u r t c o r r e c t l y d e n i e d t h e p e t i t i o n .
      P e t i t i o n e r s have suggested f r a u d i n t h e i r a p p e l l a t e b r i e f y e t

f r a u d was n o t a l l e g e d s p e c i f i c a l l y i n t h e i r p e t i t i o n as r e q u i r e d
b y R u l e 9 ( b ) , M.R.Civ.P.                W e n o t e , however,        t h a t any a l l e g a t i o n

of    f r a u d was r e q u i r e d        t o be b r o u g h t b e f o r e     the District Court

w i t h i n s i x t y d a y s o f d i s c o v e r y of t h e f a c t s of t h e f r a u d as p r o -
v i d e d i n s e c t i o n 91-3516,            R.C.M.     1947.       Here, p e t i t i o n e r s s t a t e
t h e m i s t a k e w a s d i s c o v e r e d J u l y 7 , 1 9 8 1 , y e t t h e p e t i t i o n was n o t

filed      u n t i l March       11, 1 9 8 2 .           Even   if    t h e r e was m i s t a k e which

could      constitute           fraud,         the       petition      was      not   timely       filed.
      J u d g m e n t is a f f i r m e d   .